Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, 3, 6, 8, 10, and 13 have been amended. Claims 1-14 are allowed.
Response to Arguments
3.	Double patenting rejection has been withdrawn in light of the terminal disclaimer filed and approved on 10/9/2020.
4.  	Drawing objections related to the number description and related to the reference character 240 has been withdrawn in light of the specification amendment filed on 10/9/2020.
Allowable Subject Matter
5.          The following is an examiner’s statement of reasons for allowance for claim 1:  
The closest prior art Tsougarakis (US 2010/0303317 A1) appears to teach method of
generating a three dimensional representation of a joint, comprising: receiving radiology image data representing images of a joint in three dimensions; obtaining an initial segmentation process control parameter set as a previously used and stored trained segmentation process control parameter set; generating a first three dimensional representation based on the trained segmentation process control parameter set
	Mahfouz (WO 2012/018851 A1) appears to teach evaluating said generated first three dimensional representation.
	 None of the prior art on record taken either alone or in obvious combination disclose the “modifying the trained segmentation process control parameter set based on said quality value by iteratively updating the trained segmentation process control parameter set until said quality s when said quality value exceeds the predefined threshold value” in addition with the other claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Claims 2-7 are allowed due to their direct/indirect dependency on claim 1.
7.	Independent Claim 8 recites the same allowable limitation as Claim 1. Therefore, Claim
8 and it’s dependent claims 9-14 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2118